Citation Nr: 0319312	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  00-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a pulmonary or lung 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946 and from April 1946 to July 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The pulmonary or lung problems noted during active 
service were acute.

3.  There is no continuity of any pulmonary or lung disorder 
following service and there is no evidence in the record 
linking the veteran's present pulmonary or lung problems to 
service.

4.  The veteran's service connected sinus condition has not 
aggravated his chronic obstructive pulmonary disease.


CONCLUSION OF LAW

A pulmonary or lung disability was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a), 3.326 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims, in essence, that his current pulmonary 
disorder or lung problems began during service, or have been 
aggravated by his service connected sinusitis/rhinitis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Service connection may be established for a disability that 
is the proximate result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2002).  

The service medical records show that the veteran was 
hospitalized in January 1954 for three days for primary 
atypical pneumonia.  In March 1957 he was hospitalized for 
seven days for acute bronchitis.  However, at a June 1957 
examination, the veteran did not complain of shortness of 
breath, pain or pressure in the chest, or chronic cough.  The 
lungs and chest were normal.  In October 1957 he was assessed 
with pneumonitis.  At the May 1963 examination for 
separation, the veteran denied shortness of breath.  He did 
indicate he had pain or pressure in the chest and chronic 
cough.  The physician's comments indicate there was no 
chronic cough but occasional hemoptysis and occasional pain 
in the chest when he coughed.  The clinical evaluation of the 
lungs and chest was normal, and the lungs were clear.  Since 
the lungs and chest were normal at the June 1957 and May 1963 
examinations, the pulmonary or lung problems noted prior to 
these examinations were acute.  The veteran claims that he 
failed to list the pulmonary problems that he was having at 
the time of the May 1963 examination.  Contrary to his 
current assertion, he did indicate that he had pain or 
pressure in the chest and chronic cough at this examination.  
However, the lungs were specifically noted to be clear and 
there was no chronic cough.  Since the lungs and chest were 
normal at the June 1957 and May 1963 examinations, any 
pulmonary or lung problems noted during his active service 
were acute.  38 C.F.R. § 3.303(a), (b) (2002).

At a February 1964 VA examination, the breath sounds were 
normal and a July 1964 VA chest X-ray shows the lung fields 
were clear.  Therefore, no pulmonary disorder was noted 
immediately following service.  The first indication in the 
medical evidence of a pulmonary disorder was in January 1972 
where a VA clinical record shows a diagnosis of possible 
pneumonia and a May 1972 VA hospital discharge summary which 
shows a diagnosis of mild chronic bronchitis.  This was more 
than eight years following the veteran's discharge from 
service.  The medical evidence in the record shows that it 
was not until 1982 that he was assessed with chronic 
obstructive pulmonary disease.  Accordingly, there is no 
continuity of any pulmonary disorder following service and 
there is no evidence in the record linking the veteran's 
present pulmonary or lung problems to service.  38 C.F.R. 
§ 3.303(b), (d) (2002).

The veteran is service connected for maxillary sinusitis and 
allergic rhinitis.  A May 1996 VA clinical record shows an 
impression of worsening sinusitis causing an increase in 
chronic obstructive pulmonary disease.  The veteran received 
a VA examination in May 2000.  The claims file and medical 
records at the examining facility were reviewed, and the 
examiner recorded the history provided by the veteran.  The 
diagnoses were chronic obstructive pulmonary disease and 
chronic rhinitis/sinusitis.  The examiner opined that the 
veteran's chronic obstructive pulmonary disease was not 
likely aggravated by any sinus condition.  This examination 
report is more probative than the May 1996 VA clinical record 
since the examiner reviewed the claims file, other VA medical 
records, and the history provided by the veteran.  The May 
1996 VA clinical record does not show that such information 
was available to the clinician or reviewed.  Accordingly, the 
evidence shows that the veteran's service connected sinus 
condition has not aggravated his chronic obstructive 
pulmonary disease.  38 C.F.R. § 3.310(a) (2002).

The pulmonary or lung problems noted during active service 
were acute.  There is no continuity of any pulmonary disorder 
following service and there is no evidence in the record 
linking the veteran's present pulmonary or lung problems to 
service.  The veteran's service connected sinus condition has 
not aggravated his chronic obstructive pulmonary disease.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for a pulmonary or lung 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002).  

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
December 2000 and March 2003 statements of the case.  The 
statements of the case and the January 2003 supplemental 
statement of the case provided the veteran with a summary of 
the evidence in the record used for the determination.  
Accordingly, the veteran was advised of the evidence 
necessary to substantiate his claim.  A September 2002 VA 
letter to the veteran advised him of the evidence necessary 
to substantiate his claim, the kind of evidence he was 
responsible for obtaining, and the evidence VA was 
responsible for obtaining.  Additionally, the veteran was 
advised of the VCAA in the January 2003 supplemental 
statement of the case and the March 2003 statement of the 
case.  The service medical records are included in the claims 
file.  The veteran has received a VA examination.  The 
veteran identified VA medical records which were requested 
and obtained.  The veteran has not identified additional 
relevant evidence of probative value which has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002). 


ORDER

Service connection for a pulmonary or lung disability is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


	(CONTINUED ON NEXT PAGE)


?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

